NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT

STEVEN A. KOCH,                          )
                                         )
             Appellant,                  )
                                         )
v.                                       )    Case No. 2D19-549
                                         )
CHARLENE P. McKAY,                       )
f/k/a Charlene P. Koch                   )
                                         )
             Appellee.                   )
                                         )

Opinion filed November 20, 2019.

Appeal from the Circuit Court for
Pinellas County; Jack Helinger, Judge.

Peter N. Meros, St. Petersburg, for
Appellant.

Jane H. Grossman, St. Petersburg, for
Appellee.


PER CURIAM.

             Affirmed.


SILBERMAN, ROTHSTEIN-YOUAKIM, and SMITH, JJ., Concur.